Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species E (figure 6), including claims 1-5 and 7-9, in the reply filed on 08/05/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (US 20170059913).

Regarding claim 1, Ku et al. (figure 4) discloses a touch control light adjustable device, comprising: 
a first transparent substrate (1), having a first surface and a second surface opposite to each other; 
a macromolecule dispersed liquid crystal composite layer (3), disposed on the first surface of the first transparent substrate; 
a first touch control structure (72), disposed on the second surface of the first transparent substrate; and 
a driving circuit (50), the macromolecule dispersed liquid crystal composite layer and the first touch control structure being electrically connected to the driving circuit, wherein the driving circuit provides a voltage signal to drive the macromolecule dispersed liquid crystal composite layer based on a change of a capacitance value of at least one capacitor in the driving circuit by touching the surface of the first touch control structure (see at least paragraph 0033).
The limitation, “he macromolecule dispersed liquid crystal composite layer and the first touch control structure being electrically connected to the driving circuit, wherein the driving circuit provides a voltage signal to drive the macromolecule dispersed liquid crystal composite layer based on a change of a capacitance value of at least one capacitor in the driving circuit by touching the surface of the first touch control structure” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Ku et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Ku et al. (figure 4) discloses wherein the macromolecule dispersed liquid crystal composite layer (10) comprises: a first transparent base board; a first transparent conductive layer, disposed on the first transparent base board; a second transparent base board, disposed opposite to the first transparent base board; a second transparent conductive layer, disposed on the second transparent base board; and a macromolecule dispersed liquid crystal layer, disposed between the first transparent conductive layer and the second transparent conductive layer (1-5).
Regarding claim 3, Ku et al. (figure 4) discloses wherein the first transparent conductive layer or the second transparent conductive layer is electrically connected to the driving circuit.
Regarding claim 4, Ku et al. (figure 4) discloses wherein the first touch control structure comprises: a transparent material layer; and a transparent conductive material layer, disposed on the transparent material layer (72 and 711).
Regarding claim 5, Ku et al. (figure 4) discloses wherein the transparent material layer comprises polyethylene terephthalate, polyethylene, polyimide, nylon, polyurethane, or acrylic plastic (see at least paragraph 0028).
Regarding claim 7, Ku et al. (figure 4) discloses a first optical adhesive layer and a second optical adhesive layer, wherein the first optical adhesive layer (11) is disposed between the first transparent substrate and the macromolecule dispersed liquid crystal composite layer, and the second optical adhesive layer (101 or 102) is disposed between the first transparent substrate and the first touch control structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 20170059913) in view of Kida et al. (US 2013/0241869).
Regarding claim 8, Ku et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ku et al. is silent regarding a second touch control structure.  Kida et al. (figure 1) teaches a second touch control structure (162) disposed behind the liquid crystal module, wherein the liquid crystal layer is located between the first transparent substrate and the second touch control structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify second touch control structure as taught by Kida et al. in order to achieve image display device having touch panel units on both surfaces of a display surface and a back surface without causing an increase in total thickness, a significant increase in weight, and a significant increase in manufacturing costs. Therefore, Ku et al. as modified by Kida et al. teaches a second touch control structure disposed on the macromolecule dispersed liquid crystal composite layer, wherein the macromolecule dispersed liquid crystal composite layer is located between the first transparent substrate and the second touch control structure.
Regarding claim 9, Ku et al. as modified by Kida et al. teaches a second transparent substrate (21), having a third surface and a fourth surface opposite to each other, wherein the macromolecule dispersed liquid crystal composite layer is located between the first surface of the first transparent substrate and the third surface of the second transparent substrate; and a second touch control structure (162), disposed on the fourth surface of the second transparent substrate, wherein the second transparent substrate is located between the macromolecule dispersed liquid crystal composite layer and the second touch control structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871